           Case 1:19-cv-05694-AKH Document 69 Filed 08/20/21 Page 1 of 2




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------- X
                                                                :
 ROSALIND BELLIN, on behalf of herself and all :
 others similarly situated,                                     :   ORDER REGULATING
                                                                :   PROCEEDINGS
                                          Plaintiff,            :
              -against-                                         :   19 Civ. 5694 (AKH)
                                                                :
 HOWARD A. ZUCKER, M.D., J.D., in his official :
 capacity as Commissioner, New State Department :
 of Health, and ELDERSERVE HEALTH, INC.                         :
 d.b.a. RIVERSPRING AT HOME.                                    :
                                                                :
                                          Defendants.           :
                                                                :
                                                                :
 -------------------------------------------------------------- X
ALVIN K. HELLERSTEIN, U.S.D.J.:

                 The parties are hereby ordered to appear for a status conference on September 3,

2021 at 10:30 am, which will be held via the following call-in number:

                                  Call-in number: 888-363-4749
                                  Access code: 7518680

                 To ensure that the call proceeds smoothly and to avoid disruption, the Court directs

those calling in (other than counsel) to mute their telephones. All participants are directed to call in 5

minutes prior to the start of the conference. Additionally, no later than August 27, 2021, at 12:00

p.m., the parties shall jointly submit to the court (via the email address

HellersteinNYSDChambers@nysd.uscourts.gov) a list of all counsel expected to appear on the

record, along with their contact information.

                          Finally, by August 30, 2021, the parties shall submit to the Court, preferably

jointly, their positions regarding the issues on remand, namely, the limits on MLTCs’ discretion in

making initial determinations of personal care hours, as well as whether the current system

adequately protects any property interest beneficiaries may have in those care hours. See ECF 67.
         Case 1:19-cv-05694-AKH Document 69 Filed 08/20/21 Page 2 of 2




             SO ORDERED.

Dated:       August 20, 2021                   /s/ Alvin K. Hellerstein
             New York, New York                  ALVIN K. HELLERSTEIN
                                                 United States District Judge




                                       2
